Motion Denied; Order filed November 29, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00610-CV
                                   ____________

                         In the Interest of G.C.P., a child


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-01821J


                                     ORDER

      This is an accelerated appeal from an order of termination. The notice of
appeal was filed October 25, 2021. Appellant has established indigence or is
presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record was
due within 10 days after the notice of appeal was filed. See Tex. R. App. P.
35.1(b); 28.4(a)(1). The record has not been filed. The court reporter has filed a
second request to extend time to file the record. The motion is denied.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We direct the judge of the 313th District Court to immediately conduct a
hearing at which the court reporter, appellant’s counsel, and appellee’s counsel
shall participate (a) to determine the reason for the failure to file the record; (b) to
establish a date certain when the reporter’s record will be filed, and (c) to make
findings as to whether the court reporter should be held in contempt of court for
failing to file the reporter’s record timely as ordered. We order the court to prepare
a record, in the form of a reporter’s record, of the hearing. The judge shall make
findings of fact and conclusions of law and shall order the trial clerk to forward to
this court a supplemental clerk’s record containing the findings and conclusions.
The hearing record and supplemental clerk’s record shall be filed with the clerk of
this court on or before December 9, 2021.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion.

                                        PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.